DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           DAVID E. DAVIS,
                              Appellant,

                                      v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D21-175

                              [June 17, 2021]

   Appeal of an order denying rule 3.800 motion from the Circuit Court
for the Fifteenth Judicial Circuit, Palm Beach County; Edward Rodgers,
Judge; L.T. Case No. 85-3606 CFA02.

   David Earl Davis, Miami, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

GROSS, CIKLIN, and KLINGENSMITH, JJ., concur.

                          *           *         *

   Not final until disposition of timely filed motion for rehearing.